Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Daniel R. McClure on 02/25/2021.
 During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently amended) A method for vehicle blind zone detection, applied to an electronic device arranged on a vehicle to detect in a detection scope, the electronic device is coupled to a camera arranged on the vehicle, the method comprising:
, wherein setting a capture zone in a current frame image captured by the camera and detecting an object entering the capture zone in the current frame image includes:
generating, in the capture zone, an array of monitored points including a plurality of monitored points, and dividing the array of monitored points into a plurality of monitored windows, wherein each of the monitored windows includes a part of the plurality of monitored points;
calculating, by optical flow method, a motion displacement of each of the plurality of monitored points in the current frame image; and
for each of the monitored windows, in response to the directions of motion displacements of all the monitored points in the monitored window 
for each of the monitored windows, in response to the directions of motion displacements of all the monitored points in the monitored window not being forward, performing no checking on the consistency in the motion displacements of the monitored points in the monitored window;
generating a sequence of images from the camera for a plurality of image frames and pre-processing the images to prepare the current frame and at least one previous frame for subsequent calculations;
detecting an object entering the capture zone in the current frame image, by analyzing the pre-processed images, wherein the object meeting a capture criterion and a location information of the object meeting the capture criterion are added into a tracking list;

making a warning determination in accordance with the location information in the current frame image for all the objects remained in the tracking list.

2. (Original) The method for vehicle blind zone detection according to claim 1, wherein the one or more cameras are mounted on the left side and/or the right side of the vehicle, the detection scope includes a range on the left side of the vehicle from the left rear view mirror to a monitored segment posterior to the left rear of the vehicle and/or a range on the right side of the vehicle from the right rear view mirror to a monitored segment posterior to the right rear of the vehicle, and the monitored segment is corresponding to the bottom of the capture zone.

3. (Original) The method for vehicle blind zone detection according to claim 1, wherein the method further comprises: 
generating a sequence of images for a plurality of frame images captured by the camera and gray-scaling the plurality of frame images, and
resizing the plurality of frame images, wherein the plurality of frame images include the current frame image and the one or more previous frame images.

4. (Canceled)
1, wherein checking consistency in the motion displacements of all the monitored points in the monitored window includes:
for each column of monitored points in the monitored window, calculating a difference between a maximum value and a minimum value of vertical motion displacements of the monitored points;
for each row of monitored points in the monitored window, calculating a difference between a maximum value and a minimum value of horizontal motion displacements of the monitored points; and
in response to the difference between the maximum value and the minimum value of the vertical motion displacements of the monitored points in each column and the difference between the maximum value and the minimum value of the horizontal motion displacements of the monitored points in each row of the monitored window both being less than a second threshold, determining all the monitored points in the monitored window as the object meeting the capture criterion, and adding the object and the location information of the object to the tracking list.

6. (Currently Amended) A method for vehicle blind zone detection, applied to an electronic device arranged on a vehicle to detect in a detection scope, the electronic device is coupled to one or more cameras arranged on the vehicle, the method comprising: setting a capture zone in a current frame image captured by the camera and detecting an object entering the capture zone in the current frame image, wherein the object meeting a capture criterion and a location information of the object meeting the capture criterion are added into a tracking list; performing tracking operations on an existing object, which has been detected and thus added to the tracking list, in one or more previous frame images preceding the current frame image captured by the camera, to obtain a new location information of the existing object in the current frame image, and determining whether to have the existing object remained in the tracking list in accordance with the new location information of the existing object and the detection scope; and making a warning determination in accordance with the location information in the current frame image for all the objects remained in the tracking list; wherein setting a capture zone in a current frame image captured by the camera and detecting an object entering the capture zone in the current frame image includes: 5generating, in the capture zone, an array of monitored points including a plurality of monitored points, and dividing the array of monitored points into a plurality of monitored windows, wherein each of the monitored windows includes a part of the plurality of monitored points; calculating, by optical flow method, a motion displacement of each of the plurality of monitored points in the current frame image; and for each of the monitored windows, if the directions of motion displacements of all the monitored points in the monitored window are forward, checking consistency in the motion displacements of all the monitored points in the monitored window; otherwise, no checking on the consistency in the motion displacements of the monitored points in the monitored window; 

7. (Original) The method for vehicle blind zone detection according to claim 6, wherein updating the tracking list according to the motion direction of the existing object includes:
if the number of the monitored points, of each of which the direction of motion displacement is the motion direction of the existing object, is smaller than a third threshold, removing the existing object from the tracking list.

8. (Original) The method for vehicle blind zone detection according to claim 6, wherein updating the tracking list according to the motion direction of the existing object includes:
removing monitored points, of which the directions of motion displacement are different from the motion direction of the existing object, from all the monitored points of the existing object.

9. (Original) The method for vehicle blind zone detection according to claim 6, wherein updating the tracking list according to the motion direction of the existing object includes:
obtaining the new location information of the existing object in the current frame image according to the monitored points of the existing object which have not been removed; and

wherein, if it is determined that the existing object is not in the detection scope, removing the existing object from the tracking list; and, if it is determined that the existing object is in the detection scope, having the existing object remained in the tracking list and updating the monitored points of the existing object which have not been removed and the new location information.

10. (Original) The method for vehicle blind zone detection according to claim 1, wherein making a warning determination in accordance with the location information in the current frame image for all the objects remained in the tracking list includes:
checking all the objects in the tracking list and the location information in the current frame image for all the objects, and if there is an object in the tracking list that is located within a warning scope, sending an warning message,
wherein the warning scope is smaller than the detection scope.

11. (Previously Presented) The method of claim 1, wherein the distance w and the distance h are user adjustable. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 02/19/2021 (Pages 9-11 and 12 in particular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663